BRAdy, J.
(dissenting):
This action was brought to recover balances claimed to be due on account of the monthly wages of the plaintiff, as a sweeper in the public markets of the city of New York.
*447The common council, by resolution approved March 20th, 1866, declared the compensation of. these sweepers to be at the rate of sixty dollars per month, and that sum was paid up to the 1st November, 1872, and until December 24, 1873, when fifty dollars only was paid, although no change had been made in the rate of compensation thus established by the resolution mentioned.
On the day last mentioned, namely, the 24th December, 1873, the comptroller, by virtue of the authority conferred by section 28 of chapter 335 of the Laws of 1873, fixed the compensation at $600 per annum, fifty dollars per month. When the payment was made on the first of November, and at all payments subsequent thereto, the plaintiff signed a pay roll in which the rate per annum was stated to be $600, and which contained a statement that it was received in full payment for services rendered in the capacity and for the period embraced in the pay roll. The roll was signed by the plaintiff by making his mark, from which it is to be presumed that he could not write his name. It did not appear whether he could read or not, or whether he had in any way been advised of the contents of the paper he signed beyond its being a receipt for the money given him. In answer to this evidence the plaintiff offered to prove, that during the time covered by the complaint, and at the time when the plaintiff was reappointed by Comptroller Green, in February, 1873, he had a suit pending against the defendant to recover a like balance of wages accruing prior to November, 1'872, and stated that such evidence was intended to show that plaintiff had not and did not agree to receive fifty dollars per month as a settlement of all claims against the city for such services, or to accept that sum in the future, which was objected to and it was excluded. The pay roll, as a receipt, was not conclusive upon the plaintiff. He had the right to controvert or explain it (Ryan v. Ward et al., 48 N. Y., 204); but it would seem to be more than a receipt because it contains a statement that the rate of compensation per annum is $600 and the plaintiff could, if he chose to do so, agree to render the services performed by him for that sum. He was unlettered however, and there is no proof on behalf of the defendants that he knew of the contents of the paper, as already suggested, beyond its statement as a receipt for money paid, while on the other hand the offer rejected tended to show that he did not intend *448to execute a contract but a receipt. In either point of view it was error therefore, to reject the evidence thus offered. If a contract be incorporated in a receipt, especially when the person signing it is unlettered, it is or it should be incumbent on the party seeking to maintain it, to prove that it was so understood, otherwise undue advantage might be taken or frauds perpetrated, which the laws are careful to guard against. If the plaintiff had an action pending against the defendant to recover a like balance of wages prior to November, 1872, and at the time he was reappointed by Comptroller Green, it would be a strong circumstance, not only explanatory of the pay rolls' as receipts, but in favor of the plaintiff’s ignorance of any contact contained in them to do his work for less than sixty dollars per month, which had been paid him, and which he was entitled to receive under the resolution mentioned.
The right of the comptroller to make a more favorable contract for the city cannot be doubted, but the evidence that it was done should be of such strength as to warrant the inference that it was understanding^ made, and if such an issue was presented all testimony having a legitimate bearing on the subject should have been admitted and the question determined.
Whether, in fact, any such contract was made, and, indeed, whether it was contended on the part of the defendant to have been made, does not distinctly appear. The paper signed by the plaintiff was, in its general characteristics, a receipt only, and was apparently regarded as such on the trial, and if so, the explanatory evidence could not be rejected, as already shown.
A new trial must be therefore ordered, when the issues, whatever they may be, can be fully examined and disposed of, because unless a different contract was made the plaintiff was clearly entitled to the compensation which the defendants declared by resolution should be his, and which was notice to all the employes named or to be selected.
New trial ordered, with costs to abide event.
Motion denied, with costs.